Citation Nr: 0213164	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from May 1950 to October 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  


REMAND

In a VA letter, dated August 14, 2002, the veteran was 
advised that his case was being certified to the Board.  In a 
September 16, 2002, memorandum from the veteran's 
representative at the Board, the representative indicated 
that the veteran had requested a videoconference hearing 
before a member of the Board.  Since this request for a 
hearing was received within 90 days of certification and 
transfer of this case to the Board, the request was timely.  
38 C.F.R. § 20.1304(a) (2001).  Accordingly, prior to 
appellate consideration of this appeal, the case will be 
returned to the RO to schedule a videoconference hearing 
before a member of the Board.

Accordingly, this case is REMANDED for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

